05/12/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA

                                  DA 22-0112
                             ____________________

WATER FOR FLATHEAD’S FUTURE Inc., AMY WALLER, STEVEN
MOORE, and CYNTHIA EDSTROM,

      Plaintiffs and Appellees,

      v.

MONTANA, DEPARTMENT OF ENVIRONMENTAL QUALITY, an agency of
the State of Montana

      Defendant and Appellant
and

MONTANA ARTESIAN WATER COMPANY,

      Intervenor-Defendant and Appellant



                            [PROPOSED] O R D E R
      Upon consideration of Appellants, Montana Department of Environmental

Quality and Montana Artesian Water Company, May 11, 2022, Unopposed Joint

Motion for Extension of Time to File Opening Brief, filed pursuant to Rule 26(1)

M. R. App. P., in the above-captioned appeal; and good cause appearing therefore,

Appellants’ Motion is GRANTED.

      IT IS HEREBY ORDERED that Appellants’ Opening Brief is due on or

before June 13, 2022.




C:    Kirsten H. Bowers
      David K.W. Wilson, Jr.
      Robert Gentry
      Roger Sullivan
      Vicki Marquis
      Matthew Dolphay




                                                                    Electronically signed by:
                                                                       Bowen Greenwood
                                                                   Clerk of the Supreme Court
                                                                          May 12 2022